ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 01/14/2021. As filed by Applicant: Claims 1-5 and 7-13 are pending. Claim 1 is currently amended. Claim 6 has been canceled. 

2.	The present application is being examined under the pre-AIA  first to invent provisions. -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-13 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,035,322 B2, a statutory double patenting rejection, is withdrawn in view of Applicant’s amendments to the claim. It is noted that the features of previous claim 6 (canceled by amendment) are not included in the claims of US Pat. 10,035,322 B2. These features of claim 6 were incorporated into independent claim 1 by the current claim amendments.


Allowable Subject Matter
4.	Claims 1-5 and 7-13 are allowed.

5.	The instant claims are allowable over the prior art for the detailed reasons of record. See pages 3-6 of the Non-Final Rejection dated 09/14/2020, incorporated herein by reference.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 13, 2021